Citation Nr: 1243574	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  

The issues have been recharacterized to comport with the evidence of record.  

During the appeal period, in an April 2012 rating decision, service connection for aggravation of carpal tunnel syndrome of the left upper extremity associated with type II diabetes mellitus was granted.  

The Veteran was scheduled for a hearing before the Board via video conference.  In September 2012, he withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus due to Agent Orange exposure during service in Vietnam.  

In May 2010, the Veteran's VA doctor stated that his peripheral neuropathy is most likely caused by or a result of type II diabetes mellitus.  In addition, and although a February 2012 VA treatment record in the electronic file notes neuropathy involving the legs and arms "per neurology, the November 2011 VA examiner concluded that the Veteran does not have peripheral neuropathy of the right upper extremity and does not have a primary peripheral sensory polyneuropathy of the left upper extremity, based on electromyography (EMG) in November 2010.  The EMG report is noted to be contained in the VA VISTA system.  The examiner further concluded that peripheral neuropathic problems of the bilateral lower extremities dated back to 2005, prior to the initial diagnosis of diabetes mellitus in October 2008, and that it was too soon after the diagnosis of diabetes for the Veteran to have developed a diabetic peripheral neuropathy.  

Because the November 2011 VA examiner did not address the May 2010 opinion, and in view of the more recent electronic records, the Board finds the opinion to be inadequate.  As such, the Board has no discretion and must remand the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the November 2010 EMG report from the VA VISTA Madison system and associate it with the claims file.  

2.  Schedule the Veteran for a VA neurology examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing, to include EMG/NCV studies, should be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of right upper extremity, left upper extremity, right lower extremity or left lower extremity is related to service or caused or aggravated by service-connected diabetes mellitus or coronary artery disease. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed, and address the May 2010 VA opinion.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


